internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-127292-00 date date corporation shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i shareholder j shareholder k shareholder l shareholder m shareholder n business x plr-127292-00 state a x shares y shares z shares a shares b shares c shares d shares e shares f shares g shares h shares i shares j shares k shares l shares m shares n shares this letter responds to your date request for rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below corporation an accrual_method taxpayer is incorporated in state a and engaged in business x corporation has outstanding three classes of stock x shares of class a voting_stock y shares of class b non-voting stock and z shares of non- voting preferred_stock the preferred_stock shareholders a b c d e f g h i j k l m and n the redeeming shareholders plan to have all their shares of preferred_stock in corporation a redeemed the redeeming shareholders currently own and will have redeemed the following number of preferred shares a b c d e f g h i j k l m plr-127292-00 and n respectively the taxpayer has made the following representations concerning the proposed transaction a b c d e f g h i there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock no notes or other obligations of the corporation will be distributed to the redeeming shareholders no shareholder of the corporation has been or will be obliged to purchase any of the stock to be redeemed the redemption is an isolated transaction and is not related to any other past or future transaction the corporation has no plan or intention to issue redeem or exchange additional shares of its stock none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the internal_revenue_code there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed at the time of the exchange the fair_market_value of the consideration to be received by the redeemed shareholders will be approximately equal to the fair_market_value of corporation’s stock to be exchanged therefor except as to redeeming shareholders who received their preferred_stock from an estate of a deceased shareholder which in the case of redeeming shareholders are not related to the corporation within the meaning of sec_267 the price to be paid for the redeeming shareholder’s stock will not result in a loss with respect to those shares of stock based solely on the information submitted and on the representations set forth above we hereby rule as follows the redemption by corporation of the preferred_stock from the redeeming shareholders will not be essentially_equivalent_to_a_dividend within the meaning of sec_302 therefore the distribution in redemption of the preferred_stock owned by the redeeming shareholders will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 plr-127292-00 as provided in sec_1001 gain will be realized and recognized by the redeeming shareholders measured by the difference between the redemption price and the adjusted_basis of the shares of the corporation surrendered and will therefore be taxed as an exchange pursuant to sec_1001 of the code we express no opinion on the tax treatment of the transaction under other provisions of the code and regulations including the gift_tax provisions or the treatment of any conditions existing at the time of or the effects resulting from the transaction not specifically covered by the above rulings the above rulings are effective to the extent that the amount distributed to the redeeming shareholders equals the fair_market_value of the preferred_stock redeemed we express no opinion about the tax effect of the amount if any by which the distribution by corporation to redeeming shareholders exceeds or is less than the fair_market_value of the stock redeemed a determination of the fair_market_value of the stock redeemed is reserved until the federal_income_tax returns of the taxpayers concerned reporting any part of the proposed transaction have been filed this ruling is addressed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by chief branch
